NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MARY CASTON-GOODJOHN,
Claim0:nt-Appellant,
V. '
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7107
Appea1 from the United States C0urt of Appea1s for
Veterans C1aims in case n0. 09-1190, Judge R0na1d M.
H01daway.
ON MOTION
0 R D E R
Bef0re LINN, DYK, AND PROST, Circuit Ju,dges.
PER CURIAM. '
The Secretary of Veterans Affairs moves to summarily
affirm the judgment of the United States C0urt of AppealS
for Veterans C1aims denying Mary Cast0n-G00dj0hn

CASTON-GOODJOHN V. DVA 2
entitlement to recognition as a "surviving spouse” under
38 U.S.C. § 1310(a). Caston-Goodjohn opposes
Pursuant to § 1310(a), a veteran’s surviving spouse is
eligible for benefits when a veteran dies from a service-
connected or compensable disability. Caston-Goodjohn
sought entitlement to such benefits based on her prior
marriage to veteran Floyd Go0djohn who she divorced in
1977 and who died in 2006. The Board of Veteran’s
Affairs denied her claim on the grounds that she was not
married to Goodjohn at the time of his death and there-
fore could not constitute a “surviving spouse." `
The Court of Appeals for Veterans ClaiIns sustained
the Board’s determination, and we agree with the Secre-
tary that it was so clearly correct as to warrant summary
affirmance Section 103(3) of title 38 defines "surviving
spouse" as "a person of the opposite sex who was the
spouse of the veteran at the time of the veteran’s death,
and who lived with the veteran continuously from the
date of marriage to the date of the veteran’s death (except
where there was a separation that was due to the miscon-
duct of, or procured by, the veteran without the fault of
the spouse)."
Under the plain language of the statute, to be a "sur-
viving spouse" requires that the person seeking benefits
be "the spouse of a veteran at the time of the veteran’s
death," which the appellant here was not. We therefore
grant the motion.
Accordingly,
IT ls ORl)ERED THA'r:
(1) The motion is granted. The judgment is summa-
rily affirmed
(2) Each side shall bear their own costs.

3 oAsToN-oooDJoHN v. DvA
FoR THE COURT
UCT 2 7 2010
/s/ J an Horbal_vj
Date J an Horbaly
Clerk
FILED
oc: Mary Caston-Goodjohn um ‘°'FPEALSFoR
ED€;AL C|RCUlT
Jane C. Dempsey, Esq. -
319 ocr g27o2u1o
-lAN HORBALY
C|£RK
§§